 In the MatterOfREPUBLIC STEELCORPORATIONTROYFURNACEDIVISION)andUNITEDSTEELWORKERSOF AMERICA,CIOCase No. 2-R-5477.-Decided October 22, 19452iIr.George R. Rauschenberg,of Cleveland, Ohio;Mr. B. 7'. Dye,of Buffalo, N. Y.; andMr. J. S. Torbic,of Troy, N. Y., for the Com-pany.Mr. David Hughes,of Schenectady, N. Y., for the Steelworkers.Mr. Maurice Enright,of New York City, andMr. Thomas Cross,of Waterford, N. Y., for the Brotherhood.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon a petition duly filed by United Steelworkers of America, CIO,herein called the Steelworkers, alleging that a question affectingcommerce had arisen concerning the representation of employees ofRepublic Steel Corporation, Troy, New York, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before John J. Cuneo, Trial Examiner.The hearing was held at Troy, New York, on June 29, 1945. TheCompany, the Steelworkers, and Brotherhood of Railroad Train-men, Trojan Lodge 90, herein called the Brotherhood, appeared, participated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.During the course of the hearing, the Brotherhood movedthat the Board dismiss the petition filed herein, on the ground thata contract between the Company and the Brotherhood constitutes abar to a determination of representatives at this time.The TrialExaminer did not rule on this motion. For reasons which appearin Section III, below, the motion is denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and are64 N. L. R. B., No. 70.387 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereby affirmed.,All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board snakes the following:FINDINGS OF FACT1.THE BUSINESS OF TilE COMPANYRepublic Steel Corporation is a New Jersey corporation, having itsprincipal executive offices at Cleveland, Ohio.The Company is en-gaged in the manufacture, sale, and distribution of iron and steelproducts with manufacturing and finishing plants in the States ofOhio, New York, Illinois, Pennsylvania, Indiana, and Alabama andin Canada.The Company obtains about one-half its requirementsof iron ore and coal from its own mines and the remaining part frommines of companies in which it has an interest or by purchase fromothers.The Company or its subsidiaries own or control iron ore prop-erties in the States of Michigan, New York, and Alabama, and coalcompanies in the States of Pennsylvania, Kentucky, and West Vir-ginia.A substantial tonnage of raw materials used at each of theCompany's plants and properties is recevied from points locatedoutside the States in which are located the respective plants at whichthe material is used.A substantial tonnage of finished products isshipped from each of the plants to points outside the States in whichthe plants are respectively located.The only plant of the Companyinvolved in this proceeding is located at Troy, New York, -and isknown as the Troy Furnace Division.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Brotherhood of Railroad Trainmen, Trojan Lodge 90, is an un-affiliated labor organization, admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 31, 1945, the Steelworkers asked the Company for rec-ognition as bargaining representative of conductors, engineers, brakemen, and firemen employed in yard services at the Company's TroyFurnace Division.The Company refused the request, on the ground'On July 20,1945,the parties entered into a stipulation for the correction of certainerrors appearing in the transcript of the record.The Board orders that the stipulation be,and it hereby is, made a part of the official record in this proceeding and that the recordbe, and it hereby is, corrected in accordance with the stipulation of the parties. REPUBLIC STEEL CORPORATION389that a contract between the Company and the Brotherhood constituteda bar.On December 12, 1941, the Company and the Brotherhood enteredinto an exclusive bargaining contract covering conductors, engineers,brakemen, and firemen employed in yard services at the Company'sTroy Furnace Division.This contract by its terms provided that itremain in full force and effect for 1 year and thereafter from year toyear unless 30 days' notice in writing were given by either party tochange or cancel the same prior to the expiration date. In 1942 and1943 neither party gave notice to terminate and the contract was au-tomatically renewed.The Company and the Brotherhood contendthat the contract was again renewed in 1944, prior to the claim ofthe Steelworkers, and thus constitutes a bar to this proceeding.TheSteelworkers contends that the contract was reopened by the partiesand that the contract thus constitutes no bar to a determination ofrepresentatives at this time.The contract between the Company and the Brotherhood was re-newed on November 12, 1943, the automatic renewal date, for an addi-tional contract term, when neither party gave the required notice tothe other of a desire to terminate the agreement.Again, on or beforeNovember 12, 1944, neither party gave notice to the other of a desireto terminate the agreement.On December 1, 1944, however, theBrotherhood wrote a letter to the Company, requesting that the partiesenter into negotiations for wage increases for the employees concerned.Following the receipt of the letter, the Company and the Brotherhoodconferred concerning wage increases and these negotiations were stillpending at the time of the hearing.On January 31, 1945, the Steel-workers made its request for recognition.By failure to give notice of a desire to terminate the contract onNovember 12, 1944, the Company and the Brotherho'c' each lost theunilateral right to require a change in the terms of their contract foran additional year.We are not persuaded that their negotiations sub-sequent to November 12, 1944,constituted a mutual determination toenter into a new contract.Thus, we find that the contract remains abar to a change of bargaining representative during the full term ofthe contract year.A substantial time, however, has now elapsed sincethe filing of the petition in this proceeding.We see no good reasonat this date to dismiss the petition filed herein without prejudice tothe filing of a new petition prior to the automatic renewal day, Novem-ber 12, 1945, a date less than 1 month in the future. The claim of theSteelworkers to represent the employees herein concerned is the onlysubstantial issue raised by the petition.We believe that the contract,under these circumstances, should not constitute a bar to a determina-tion of representatives to negotiate a new contract when the presentterm of the renewed contract shall be terminated.We therefore find 390DECISIONS OF NATIONALLABOR RELATIONS BOARDthat, for this reason, the contract is not a bar to a determination ofrepresentatives at this time and for the limited purpose mentioned.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Steelworkers and the Brotherhood each repre-sents a substantial number of employees in the yard services in theunit proposed by the Brotherhood.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that all conductors, engineers, brakemen, and fire-men employed in yard service at the Company's Troy Furnace Divi-sion, excluding the yard master and other supervisory employees, con-stitute an appropriate bargaining unit.Employees so described arepresently covered by the contract between the Company and theBrotherhood.Since the Brotherhood is limited in jurisdiction to the employeeswhom it may include in a bargaining unit, the Brotherhood desiresthat the bargaining unit be confined to the employees described above.The Steelworkers, however, while conceding that the unit is appropri-ate, is already bargaining representative of production and mainte-nance employees in all the Company's plants, including productionand maintenance employees of the Troy Furnace Division. The Com-pany and the Steelworkers agree that if the Steelworkers is chosen asthe bargaining representative of employees in the yard service at theTroy Furnace Division, the Steelworkers may bargain for these em-ployees in the same unit with production and maintenance employeesand that they may all be covered by a single contract. Conductors,engineers, brakemen, and firemen employed in yard service at otherplants of the Company are covered by the same contract.We see noobjection to the request of the Company and the Steelworkers that, ifthe Steelworkers be chosen as the representative of conductors, engi-neers, brakemen, and firemen employed in yard service at the TroyFurnace Division, these employees may be considered a part of theunit for which the Steelworkers is already recognized as exclusivebargaining representative by the Company.Under these circum-stances, we shall make no finding with respect to the appropriate unitfor these employees until the results of the election which we shalldirect shall be disclosed.RThe Steelworkers submitted 6 membership cards, and the Brotherhood 10 authorizationcards, all bearing apparently genuine signatures of employees in the Company's yard serv-ices at Troy.There are approximately 16 employees in the yard services in the unit pro-posed by the Brotherhood. REPUBLIC STEEL CORPORATIONV. THE DETERMINATION OF REI;RESENTATIVES391We find that the question concerning representation which has.arisen may best be determined by an election by secret ballot.Andrew Casale, an employee absent for 2 years on account of illness,has recently returned to work at the Company's yard. Before his ill-ness,Casale served as locomotive fireman, and he expects to workin this capacity, with no loss of seniority, as soon as his strengthpermits.Casale is temporarily working on a part-time basis in theyard as laborer, a category of employment covered by the contractbetween the Company and the Steelworkers. The parties agree thatCasale is entitled to reinstatement as fireman. and that he may vote-in the election as an employee absent from his regular employment.due to illness, and we so find, deeming the inclusion of Casale among-eligible employees to be covered by the usual language of our Direction.Those eligible to vote in the election shall be all conductors, engi-neers, brakemen, and firemen employed in yard service at the Com--pany's Troy Furnace Division, excluding the yardmaster and othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, who were employed during thepay-roll period immediately preceding the date of the issuance of thisDecision and Direction of Election, subject to the limitations and_,additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor-Relations Board Rules and Regulations-Series 3, as amended, it is.herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Republic SteelCorporation, Troy, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among all con-ductors, engineers, brakemen, and firemen employed in yard service at-the Company's Troy Furnace Division, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period.because they were ill or on vacation or temporarily laid off, and in-- 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding the yardmaster, andany other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, and those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Steelworkers ofAmerica, CIO, or by Brotherhood of Railroad Trainmen, TrojanLodge 90, for the purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.